Exhibit 10.10

EMPLOYEE STOCK OPTION AGREEMENT

1994 STOCK INCENTIVE PLAN, AS AMENDED

MERIX CORPORATION, an Oregon corporation (the “Company”), grants an option to
                     (the “Optionee”), pursuant to the Company’s 1994 Stock
Incentive Plan, as amended (the “Plan”) subject to the terms and conditions of
this Agreement.

1. The Company hereby grants to the Optionee on the terms and conditions of this
Agreement the right and option (the “Option”) to purchase all or any part of
                     shares of the Company’s Common Stock at a purchase price of
                     per share. The Option is not intended to be an Incentive
Stock Option, as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”) and therefore is a Nonqualified Stock Option.

2. The terms and conditions set forth in the attached Exhibit A are hereby
incorporated into and made a part of this Agreement.

3. The Grant Date of this Option is                     . The Option shall
continue in effect until                      (the “Expiration Date”) unless
earlier terminated as provided in paragraphs 2 or 5 of Exhibit A.

4. All capitalized terms used in this Agreement and not defined herein shall
have the meanings assigned to such terms in the Plan.

 

1



--------------------------------------------------------------------------------

EXHIBIT A TO EMPLOYEE STOCK OPTION AGREEMENT

 

1. Time of Exercise of Option

Until it expires or is terminated as provided in paragraphs 2 or 5, this Option
may be exercised                     .

 

2. Termination of Employment

2.1 If the Optionee’s employment by the Company or any parent or subsidiary of
the Company terminates for any reason other than death or total disability, the
Option may be exercised at any time prior to the earlier of (a) the Expiration
Date or (b) the expiration of 90 days after the date of the termination, but
only if and to the extent the Optionee was entitled under paragraph 1 to
exercise the Option on the date of termination.

2.2 If the Optionee’s employment by the Company or any parent or subsidiary of
the Company is terminated because of death or total disability, the Option may
be exercised at any time prior to the Expiration Date or the expiration of 12
months after the date of termination, whichever is the shorter period, but only
if and to the extent the Optionee was entitled under paragraph 1 to exercise the
Option on the date of termination. The term “total disability” means a mental or
physical impairment which is expected to result in death or which has lasted or
is expected to last for a continuous period of 12 months or more and which
causes the Optionee to be unable, in the opinion of the Company, to perform his
or her duties as an employee, director, officer or consultant of the Company and
to be engaged in any substantial gainful activity. Total disability shall be
deemed to have occurred on the first day after the Company has furnished its
opinion of total disability to the Company. If the Optionee’s employment is
terminated by death, the Option shall be exercisable only by the person or
persons to whom the Optionee’s rights under the Option pass by the Optionee’s
will or by the laws of descent and distribution of the state or country of the
Optionee’s domicile at the time of death.

 

3. Vesting Schedule Subject to Acceleration

The vesting schedule of this Option is subject to acceleration pursuant to the
terms of an Executive Severance Agreement dated                      between
Optionee and the Company.

 

4. Method of Exercise of Option

4.1 The Option may be exercised only by notice in writing from the Optionee to
the Company of the Optionee’s intention to exercise, specifying the number of
shares the Optionee desires to purchase and the date on which the Optionee
desires to complete the transaction and, if required to comply with the
Securities Act of 1933, as amended, containing a representation that it is the
Optionee’s intention to acquire the shares for investment and not with a view to
distribution. On or before the date specified for completion of the purchase,
the Optionee must have paid the Company the full purchase price in cash,
including cash that may be the proceeds of a loan from the Company, or in shares
of Common Stock previously acquired by the Optionee and held for at least six
months, valued at the closing price as reported in The Wall Street Journal on
the trading day preceding the date the option is exercised. No shares shall be
issued until full payment therefore has been made.

4.2 Upon notification of the amount due, if any, and prior to or concurrently
with delivery of the certificates representing the shares for which the option
was exercised, the Optionee shall pay to the Company amounts necessary to
satisfy any applicable federal, state, and local withholding tax requirements.
If additional withholding becomes required beyond any amount deposited before
delivery of the certificates, the Optionee shall pay such amount to the Company
on demand. If the Optionee fails to pay the amount demanded, the Company shall
have the right to withhold that amount from other amounts payable by the Company
to the Optionee, including salary, subject to applicable law.

 

5. Nontransferability of Option

The Option may not be assigned or transferred by the Optionee except by will, by
the laws of descent and distribution of the state or country of his or her
domicile at the time of death or pursuant to a qualified

 

2



--------------------------------------------------------------------------------

domestic relations order as defined under the Code or Title I of the Employee
Retirement Income Security Act, and during the Optionee’s lifetime the Option
may be exercised only by the Optionee.

 

6. Changes in Capital Structure

6.1 If during the term of the Option the outstanding shares of Common Stock are
increased or decreased or changed into or exchanged for a different number or
kind of shares or other securities of the Company or of another corporation, by
reason of any reorganization, merger, consolidation, plan of exchange,
recapitalization, reclassification, stock split-up, combination of shares, or
dividend payable in shares, appropriate adjustment shall be made by the
Committee in the number and kind of shares subject to the Option, or the
unexercised portion thereof. Such adjustments shall be made without change in
the total price applicable to the unexercised portion of the Option and with a
corresponding adjustment in the option price per share. Any such adjustment made
by the Committee shall be conclusive.

6.2 In the event of dissolution of the Company or a merger, consolidation, or
plan of exchange affecting the Company, in lieu of making any adjustments that
may be provided for above in this paragraph 5 or in lieu of having the Option
continue unchanged, the Committee may, in its sole discretion, provide a 30-day
period prior to such event during which the Option will be exercisable for 100
percent of the shares subject to the Option and after which the Option will
terminate.

 

7. Conditions on Obligations

The Company shall not be obligated to issue shares upon exercise of the Option
if the Company is advised by its legal counsel that such issuance would violate
applicable state or federal laws, including securities laws. The Company will
use its best efforts to take any steps required by state or federal law or
applicable regulations in connection with issuance of shares upon exercise of
the Option.

 

8. No Right to Employment

Nothing in the Plan or this Agreement shall confer upon the Optionee any right
to be continued in the employment of the Company or any subsidiary of the
Company, or to interfere in any way with the right of the Company or any
subsidiary by whom the Optionee is employed to terminate the Optionee’s
employment at any time, for any reason, with or without cause, or to decrease
the Optionee’s compensation or benefits.

 

9. Successors of Company

This Agreement shall be binding upon and shall inure to the benefit of any
successor or successors of the Company but except as provided herein the Option
may not be assigned or otherwise disposed of by the Optionee.

 

10. Notices

Any notices under this Agreement must be in writing and will be effective when
actually delivered or, if mailed, when deposited into the United States mails,
postage prepaid. Mail shall be directed to the address stated in this Agreement
or to such address as a party may certify by notice to the other party.

 

3